Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 09/08/2022:
Amendments of Claims 20 and 24 are acknowledged.
New Claims 29 to 32 are acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 to 29 are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach (US 2015/0272575) in view of Burbank (US 2011/0118778).
Regarding Claims 20 to 29:
Leimbach discloses a surgical stapling instrument, comprising: a housing, comprising: a motor-driven rotary element configured to deliver a rotary motion; and a mounting portion configured to be releasably attached to a robotic surgical system (paragraph 176, Figure 2, interchangeable shaft assembly 200 can be attached to a handle or to a robotic system, the housing will be considered to house the robotic system and include proximal nozzle 201 that releasably attach to the robotic system or to handle, while shaft assembly 200 is attached to the robotic system it is actuated by one drive system that would include an electric motor with a shaft); 
a shaft extending from said housing (Figure 2, including 260, 270 and 272); 
an end effector, comprising: a first jaw; a second jaw rotatable relative to said first jaw between an open position and a closed position (Figure 2, end effector 300, with jaws 302 and second rotatable anvil 306 configured to deform staples); and a staple cartridge comprising staples removably stored therein (Figure 2, staple cartridge 304 removably inserted into the end effector); 
a closure member comprising a first cam configured to engage said first jaw and a second cam configured to engage said second jaw, wherein said closure member is driveable by the rotary motion of said motor-driven rotary element to close said second jaw (Figures 8, 64 and 65, closure member would be closure tube 260 and distal end of knife bar include two not numbered cam surfaces that slide in channels of each jaw) and; 
Leimbach also teaches that the housing is releasably attached to the interchangeable shaft assembly by a slideable mount with an alignment interface (Figure 3, Paragraph 198, dovetail slots 702 receive tapered attachment portions 244 that slide inside; Paragraph 202, Hooks 252 slide over pin 37; male contacts 4011a-f swipe or slide onto female contacts 4001a-f. All these elements qualify as slideable mounts with an alignment interface).
Leimbach on paragraphs 176, 236, 282 and 573 indicates that the interchangeable shaft assemblies can be used with a housing that comprises a handle configured to be grasped (Figure 2, interchangeable shaft assembly 200 and housing 12 with handle 14) and also the interchangeable shaft assemblies disclosed herein may also be effectively employed in connection with robotically-controlled surgical systems. Thus, the term "housing" may also encompass a housing or similar portion of a robotic system that houses or otherwise operably supports at least one drive system that is configured to generate and apply at least one control motion which could be used to actuate the interchangeable shaft assemblies.
Leimbach discloses that the mounting portion can be releasably attached to a robotic surgical system, indicating that the interchangeable shaft assembly can be attached to a handle or to a robot (Paragraph 176)  using the same slideable mounts with an alignment interface and since in general the robotic surgical systems include electric motors and the interchangeable shaft assemblies are connected to the housing that includes the handle by the above mentioned slideable mounts with an alignment interface it can be considered a motor-driven slideable mount of a robotic surgical system.
Leimbach does not disclose a manually-driven actuator configured to be operated to open said second jaw without the rotary motion from said motor-driven rotary element and without having to de-couple said housing from the robotic surgical system.
Burbank teaches a similar robotic stapler system with a redundant closing mechanism (Figure 12, paragraph 71) that include a robotic tool manipulator 196, including a drive motor 198 to open and close an end effector by a first actuation mechanism portion 190 and also a proximal tool chassis 182 releasably mountable to the manipulator; a drive motor coupled with the proximal tool chassis 182  and disposed adjacent the tool chassis that can be used manually instead of the robotic manipulator with another electric motor 184 to operate a second actuation mechanism 192, which will be considered a “manually driven actuator”, wherein the maximum clamping force of the movable jaw provided by the motor 184 is larger than the maximum clamping force provided by the motor 198. Also, note that Burbank teaches that the robotic tool manipulator 196 and the proximal tool chassis 182 can be simultaneously connected to the end effector, operating simultaneously or not.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Leimbach the teachings of Burbank and include a redundant closing mechanism that uses an additional electric motor to manually open and close the jaws if additional power is needed without having to decouple from the robotic surgical system.

Regarding Claims 30, 31 and 32:
As discussed above for claims 20, 24 and 28, the modified invention of Leimbach discloses the invention as claimed; 
The modified invention of Leimbach does not explicitly disclose that the manually-driven actuator is slideable along said longitudinal axis to open and close said second jaw.
Leimbach on one embodiment discloses that shaft defines a longitudinal axis, and wherein said manually-driven actuator is slideable along said longitudinal axis to open and close said second jaw (Figures 1 and 2, closure tube 260 opens and closes and opens the second jaw and is manually operated by trigger 32, short of any additional limitation the closure tube can be considered part of a manually-driven actuator is slideable along said longitudinal axis to open and close said second jaw).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Leimbach the teachings of Leimbach and make the second actuation mechanism 192 operate a closure tube slideable along said longitudinal axis to open and close said second jaw as a very well-known way to open and close the jaws.

Note that Burbank also discloses the use of cables to open and close the jaws (Paragraph 64, Figures 9a and 9b, a first pull cable 142 and a second pull cable 144 are directly coupled with the proximal end of the articulated jaw 72. The first pull cable 142 wraps around a first pulley 146 so that a pulling motion of the first pull cable 142 rotates the articulated jaw 72 about the pivot pin 88 towards the clamped configuration. The second pull cable 144 wraps around a second pulley 148 so that a pulling motion of the second pull cable 144 rotates the articulated jaw 72 about the pivot pin 88 towards the open configuration) and lacking any additional limitations it can be considered that the mentioned cables are an actuator that slide inside the shaft so they can also properly for a rejection of the claims since the use of such cables is also very well known in the art.
 
Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive.
The Applicant argues that the combination of Leimbach in view of Burbank does not disclose that the manually-driven actuator is slideable along said longitudinal axis to open and close said second jaw and presents figures of both references to support this argument.
The Examiner agrees in the fact that the “manually-driven actuator” as interpreted by the Examiner in the rejections does not resemble the Actuator 1314 of Figure 12 and paragraph 104 of the specification, but as claimed both the closure tube of Leimbach or the first and second pull cables of Burbank can be considered manually-driven actuators that slide along the longitudinal axis to open and close said second jaw.
A little more detailed description of the Actuator 1314 would surely overcome the references, but at the same time could present a double patenting issue with US patent 10500000. The Examiner is open for an interview at the Applicants convenience to discuss these matters or any other subject regarding this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731